UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7217



BANORO GARRETT,

                                              Plaintiff - Appellant,

          versus


DIVERSIFIED INDUSTRIAL CONCEPTS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-426-2)


Submitted:   March 28, 2005                 Decided:   April 15, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Banoro Garrett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Banoro     Garrett   appeals    the    district      court’s   order

dismissing as frivolous his civil action filed under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17 (2000),

and construed as a 42 U.S.C. § 1983 (2000) action by the district

court.    We   have    carefully   reviewed      the   record    and   find   no

indication that Garrett intended his action to be filed under 42

U.S.C. § 1983, or that it was appropriate to construe it as such.

           Accordingly, we vacate the district court’s order and

remand   for   further   proceedings      consistent    with     a   Title    VII

complaint. We grant Garrett’s motion to proceed on appeal in forma

pauperis and deny his motion for appointment of counsel.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       VACATED AND REMANDED




                                   - 2 -